                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
 UNITED STATES OF AMERICA
                                                   NO. 3:16-CR-00066


              v.                                   (JUDGE CAPUTO)

 BRANDON SHIELDS

       Defendant.

                                       ORDER
      NOW, this _5th_ day of February, 2020, upon review of Defendant Brandon
Shields’ Motion under 28 U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence By a
Person in Federal Custody (Doc. 47) (“Motion”), IT IS HEREBY ORDERED that:

      (1)    Defendant’s Motion is DENIED.

      (2)    A Certificate of Appealability SHALL NOT issue.

      (3)    The Clerk of Court is directed to mark this action CLOSED.




                                                /s/ A. Richard Caputo
                                                 A. Richard Caputo
                                                 United States District Judge
